273 A.2d 495 (1971)
Raffaele BIANCHI et al.
v.
Sheila A. O'LEARY et al.
No. 1070-Appeal.
Supreme Court of Rhode Island.
February 10, 1971.
Friedman, Kramer & Kessler, Harold I. Kessler, for plaintiffs.
Keenan, Rice, Dolan & Reardon, John F. Dolan, for defendants.

OPINION
PER CURIAM.
This is a negligence action wherein the plaintiffs, Raffaele and Luigi Bianchi seek damages from Sheila A. and Thomas P. O'Leary as the result of a collision between two automobiles which occurred at the intersection of Franklin and Westminster Streets in Providence on September 10, 1966. Raffaele and Luigi are brothers. Raffaele was the owner and operator of one automobile. Luigi was his passenger. Thomas is the owner of the second car. It was being operated by his daughter, Sheila. Thomas filed a counterclaim against Raffaele for his property damage.
There is a traffic light at the intersection in question. At the Superior Court jury trial, Sheila, who was driving east on Westminster Street, said the collision occurred because Raffaele ignored the red light which was controlling the north bound Franklin Street traffic. The Bianchis, on the other hand, insisted that the Franklin Street light was green and it was Sheila who went through the red light. The jury returned verdicts for the O'Learys in the suit brought by Raffaele. It returned a verdict for Luigi for $1,008.30 and found for Raffaele on Thomas' counterclaim. All parties filed motions for a new trial. The trial justice granted the O'Leary motions both in Luigi's suit and the father's counterclaim. He denied the Bianchis' motions for a new trial. Raffaele and Luigi appealed.
On their appeal, the Bianchi brothers have not persuaded us that the trial justice failed to perform the duties as set forth in Barbato v. Epstein, 97 R.I. 191, 196 A.2d 836, or that having done so, he overlooked or misconceived material evidence on a controlling issue or was clearly wrong. Duperre v. International Fueling Co., 108 R.I. 79, 272 A.2d 152.
The plaintiffs' appeal is denied and dismissed, and the case is remitted to the Superior Court for further proceedings.